DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-27, 29-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
US Smilovici et al. 2007/0003384 (hereafter—Smilovici--) in view of Oprasic et al. US 2010/0150671 (hereafter—Oprasic--) is the closest art of record.
In regards to claim 27, 37 and 38, Smilovici discloses (see Figures 1-14) a milling tool (24) with a base body (22) with a seat (72) for receiving a double-sided cutting insert (20) for milling, the cutting insert (20) comprising: a top side (28), a bottom side (30), and a circumferential lateral surface (32, 34 and 36) between said top and bottom sides; a first cutting edge (46 and 48) formed at a transition from said top side (28) to said circumferential lateral surface (32, 34 and 36); a second cutting edge (the other one 46 and 48) formed at a transition from said bottom side (30) to said circumferential lateral surface (32, 34 and 36); an axis of symmetry (T) relative to which the cutting insert (1) has a fourfold rotational symmetry (note that the insert is reversible/indexible) and a reference plane (M, I, J) running perpendicularly to said axis of symmetry (T) and dividing said cutting insert into two halves (see at least Figures 4-8); each of said first cutting edge (46 and 48) and said second cutting edge (46 and 48) having: alternately arranged (in the same way as presented by the Applicant) main cutters (46) and face cutters (48), each extending between raised cutting corners (40) and lowered cutting corners (42), wherein said lowered cutting corners (42) are closer to said reference plane (M, I, J) than said raised cutting corners (40) (see Figure 4-5); said circumferential lateral surface (32, 34 and 36) having face clearance surfaces (36) each extending along said face cutter (48); and said circumferential lateral surface (32, 34 and 36) having main clearance surfaces (34) extending along said main cutter (46) and moving farther away from said axis of symmetry (T) as the distance from the associated said main cutter increases (see angles φ and/or σ on Figures 6-7).
Oprasic teaches that it is well known in the art of cutting inserts to have a cutting insert (2) having main cutters and face cutters (14).  Each of them having respective main clearance surfaces and face clearance surfaces.  Note that on Figures 7-9, the face clearance surfaces (151,152) come closer to an axis of symmetry (C2) as a distance from the associated said face cutter (14) increases.  A person having ordinary skill in the art would have recognized that clearance surfaces (clearance angles) will depend on the specific material being machined and specific application in which the machined material requires a specific clearance (as suggested on paragraph [0011] of Oprasic).
In regards to claim 27, The closest prior art found, Smilovici in view of Oprasic do not teach or suggest “said at least one seat of said main body having a main support surface for supporting a main contact surface of said cutting insert extending parallel to the reference plane, and said main support surface extending at a negative axial installation angle and at a negative radial installation angle; and the radial installation angle being at least 10˚ smaller than the axial installation angle”, and a further modification of the device of Smilovici would require altering the way that the device of Smilovici was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
In regards to claim 37, The closest prior art found, Smilovici in view of Oprasic do not teach or suggest “said at least one cutting insert being arranged such that an effective main clearance angle formed at the active main cutter lies in a range from 8˚ to 12˚ and the effective face clearance angle formed at the active face cutter lies in a range from 8˚ to 12˚”, and a further modification of the device of Smilovici would require altering the way that the device of Smilovici was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
In regards to claim 38, The closest prior art found, Smilovici in view of Oprasic do not teach or suggest “said at least one cutting insert being formed with a face rake surface chamfer and with a main rake surface chamfer, and being arranged such that in an installed state, an effective chamfer angle of the face rake surface chamfer and an effective chamfer angle of the main rake surface chamfer are substantially equal to one another”, and a further modification of the device of Smilovici would require altering the way that the device of Smilovici was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722